                                          Case 3:18-cv-01586-JSC Document 847 Filed 06/08/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN RE: PACIFIC FERTILITY CENTER
                                   7                                                      Case No. 18-cv-01586-JSC
                                         LITIGATION
                                   8
                                                                                          PROPOSED VERDICT FORM NO. 3
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13   We the jury answer the questions submitted to us as follows:

                                  14

                                  15   I. CHART’S AFFIRMATIVE DEFENSE: MISUSE OR MODIFICATION

                                  16          1. Was the Product misused or modified after it left Chart’s possession?

                                  17
                                                     ____ Yes ____ No
                                  18
                                  19
                                                     If you answered yes to question 1, then answer question 2. If you answered no, skip
                                  20                 question 2 and go to question 3.

                                  21
                                              2. Was the misuse or modification so highly extraordinary that it was not reasonably
                                  22
                                                  foreseeable to Chart and therefore was the sole cause of Plaintiffs’ harm?
                                  23

                                  24
                                                     ____ Yes ____ No
                                  25

                                  26                 If you answered no to question 2, then answer question 3. If you answered yes, stop
                                                     here, answer no further questions, and have the presiding juror sign and date this
                                  27                 form on the last page.
                                  28
                                         Case 3:18-cv-01586-JSC Document 847 Filed 06/08/21 Page 2 of 9




                                   1   II. CLAIM 1: MANUFACTURING DEFECT

                                   2        3. Did Tank 4 contain a manufacturing defect when it left Chart’s possession?

                                   3               ____ Yes ____ No

                                   4
                                            If your answer to question 3 is yes, answer question 4. If you answered no, do not answer
                                   5        question 4 and go to question 5.
                                   6        4. Was the manufacturing defect a substantial factor in causing harm to Plaintiffs?
                                   7
                                                   Rosalynn Enfield:       ____ Yes ____ No
                                   8
                                                   Laura Parsell:         ____ Yes ____ No
                                   9
                                                   Kevin Parsell:          ____ Yes ____ No
                                  10

                                  11               Chloe Poynton:          ____ Yes ____ No

                                  12               Adrienne Sletten:       ____ Yes ____ No
Northern District of California
 United States District Court




                                  13

                                  14        Proceed to question 5.

                                  15

                                  16   III. DESIGN DEFECT

                                  17
                                          CLAIM 2: CONSUMER EXPECTATIONS TEST
                                  18
                                  19
                                            5. Did Tank 4 fail to perform as safely as an ordinary user of cryogenic storage tanks
                                  20
                                              would have expected when used or misused in an intended or reasonably foreseeable
                                  21
                                              way?
                                  22
                                                   ____ Yes ____ No
                                  23

                                  24
                                            Regardless of your answer to question 5, proceed to question 6.
                                  25

                                  26
                                  27

                                  28
                                                                                     2
                                       Case 3:18-cv-01586-JSC Document 847 Filed 06/08/21 Page 3 of 9




                                   1    CLAIM 3: RISK BENEFIT TEST

                                   2

                                   3      6. Did the benefits of the tank’s design outweigh the risks of the design?

                                   4
                                                 ____ Yes ____ No
                                   5

                                   6
                                             •   If you answered yes to question 5 or no to question 6, answer question 7.
                                   7         •   If you answered no to question 5 and yes question 6, skip question 7 and proceed to
                                                 question 8.
                                   8

                                   9      7. Was the tank’s design a substantial factor in causing harm to plaintiffs?

                                  10             Rosalynn Enfield:       ____ Yes ____ No
                                  11
                                                 Laura Parsell:         ____ Yes ____ No
                                  12
Northern District of California
 United States District Court




                                                 Kevin Parsell:          ____ Yes ____ No
                                  13

                                  14             Chloe Poynton:          ____ Yes ____ No

                                  15             Adrienne Sletten:       ____ Yes ____ No

                                  16

                                  17      Proceed to question 8.

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
                                            Case 3:18-cv-01586-JSC Document 847 Filed 06/08/21 Page 4 of 9




                                   1   IV. CLAIM 4: NEGLIGENT FAILURE TO RECALL OR RETROFIT

                                   2

                                   3           8. Did Chart know or should it reasonably have known that Tank 4’s controller was

                                   4              dangerous or was likely to be dangerous when used in a reasonably foreseeable manner?

                                   5
                                                       ____ Yes ____ No
                                   6

                                   7
                                                  If your answer to question 8 is yes, then answer question 9. If you answered no, do not
                                   8              answer questions 9 - 12 and go to question 13.

                                   9
                                               9. Did Chart become aware of this defect after the tank was sold?
                                  10

                                  11                   ____ Yes ____ No
                                  12
Northern District of California
 United States District Court




                                  13              If your answer to question 9 is yes, then answer question 10. If you answered no, do not
                                                  answer questions 10 - 12 and go to question 13.
                                  14

                                  15           10. Did Chart fail to recall or retrofit the tank’s controller?

                                  16
                                                       ____ Yes ____ No
                                  17

                                  18
                                                   If your answer to question 10 is yes, then answer question 11. If you answered no, do
                                  19               not answer questions 11 - 12 and go to question 13.

                                  20
                                               11. Would a reasonable manufacturer under the same or similar circumstances have
                                  21               recalled or retrofitted the tank’s controller?
                                  22

                                  23                   ____ Yes ____ No
                                  24
                                                       If your answer to question 11 is yes, then answer question 12. If you answered no,
                                  25
                                                       do not answer question 12 and go to question 13.
                                  26
                                       //
                                  27
                                       //
                                  28
                                                                                           4
                                       Case 3:18-cv-01586-JSC Document 847 Filed 06/08/21 Page 5 of 9




                                   1      12. Was Chart’s failure to recall or retrofit the tank’s controller a substantial factor in

                                   2          causing harm to plaintiffs?

                                   3              Rosalynn Enfield:         ____ Yes ____ No
                                   4
                                                  Laura Parsell:          ____ Yes ____ No
                                   5
                                                  Kevin Parsell:            ____ Yes ____ No
                                   6
                                                  Chloe Poynton:            ____ Yes ____ No
                                   7

                                   8              Adrienne Sletten:         ____ Yes ____ No

                                   9
                                                  Proceed to next page
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
                                        Case 3:18-cv-01586-JSC Document 847 Filed 06/08/21 Page 6 of 9




                                   1   V. COMPENSATORY DAMAGES

                                   2                 •   If you answered yes to any of questions 4, 7, or 12 (as to at least one
                                   3                     plaintiff), answer question 13 as to each plaintiff for whom you answered
                                                         yes in questions 4, 7, or 12.
                                   4
                                                     •   If you answered no to or skipped questions 4, 7, and 12 as to every plaintiff,
                                   5                     stop here, answer no further questions, and have the presiding juror sign
                                                         and date this form on the last page.
                                   6

                                   7
                                           13. What are each plaintiff’s damages?
                                   8

                                   9
                                              Rosalynn Enfield:
                                  10
                                                     Economic loss
                                  11
                                                         Value of damaged/lost eggs: $ ___________________
                                  12
Northern District of California




                                                     Noneconomic loss
 United States District Court




                                  13                     Pain, suffering, and emotional distress: $_________________
                                  14

                                  15                 Rosalynn Enfield TOTAL $ ____________________
                                  16

                                  17           Laura & Kevin Parsell:

                                  18                 Economic loss

                                  19                     Value of damaged/lost embryos: $ ___________________

                                  20                 Noneconomic loss
                                                         Laura Parsell pain, suffering, and emotional distress: $_________________
                                  21
                                                         Kevin Parsell pain, suffering, and emotional distress: $ ________________
                                  22

                                  23
                                                     Laura & Kevin Parsell TOTAL $ ____________________
                                  24

                                  25
                                               Chloe Poynton:
                                  26
                                                     Economic loss
                                  27
                                                         Value of damaged/lost eggs: $ ___________________
                                  28
                                                                                    6
                                       Case 3:18-cv-01586-JSC Document 847 Filed 06/08/21 Page 7 of 9




                                   1              Noneconomic loss

                                   2                   Pain, suffering, and emotional distress: $_________________

                                   3

                                   4              Chloe Poynton TOTAL $ ____________________

                                   5
                                                Adrienne Sletten:
                                   6
                                                  Economic loss
                                   7
                                                       Value of damaged/lost eggs: $ ___________________
                                   8
                                                  Noneconomic loss
                                   9
                                                       Pain, suffering, and emotional distress: $_________________
                                  10

                                  11
                                                  Adrienne Sletten TOTAL $ ____________________
                                  12
Northern District of California
 United States District Court




                                  13            Proceed question 14.
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                7
                                         Case 3:18-cv-01586-JSC Document 847 Filed 06/08/21 Page 8 of 9




                                   1   VI. APPORTIONMENT OF FAULT

                                   2

                                   3        14. Was Pacific Fertility Center negligent with respect to Tank 4?

                                   4
                                                           ____ Yes ____ No
                                   5

                                   6
                                                    If your answer to question 14 is yes, then answer question 15. If you answered no,
                                   7                insert the number zero next to Pacific Fertility Center in question 16.

                                   8

                                   9        15. Was Pacific Fertility Center’s negligence a substantial factor in causing harm to the

                                  10        plaintiffs?

                                  11

                                  12                       ____ Yes ____ No
Northern District of California
 United States District Court




                                  13
                                                    If your answer to question 15 is yes, then answer question 16. If you answered no,
                                  14                insert the number zero next to Pacific Fertility Center in question 16.
                                  15

                                  16        16. What percentage of responsibility for the plaintiffs’ harm do you assign to:

                                  17

                                  18                       Chart:                          _______ %
                                  19                       Pacific Fertility Center:       _______ %
                                  20
                                                           TOTAL                           100 %
                                  21

                                  22

                                  23
                                                Proceed to the next question.
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       8
                                          Case 3:18-cv-01586-JSC Document 847 Filed 06/08/21 Page 9 of 9




                                   1   Signed: ___________________________ Presiding Juror

                                   2

                                   3   Dated: ____________________________

                                   4

                                   5   After this verdict form has been signed, notify the clerk that you are ready to present your verdict

                                   6   in the courtroom.

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
